Title: From John Adams to Edmund Jenings, 29 November 1781
From: Adams, John
To: Jenings, Edmund




29. Nov. 1781

Sir

I have recd your favours of the 14 and of the 26.
I thank you for the Extract, and hope you will discover by whom and to whom it was written.
That they do not give to me, a very blind Confidence is true. That they have given orders to some Persons to Spy me, may be true. That they know me to be an honest Man, and inflexible in the cause, and perhaps some times too ardent, I am certain. That I abo[u]nd too much in my own Conceit is alass I fear much too true, that I dont know how to accommodate myself aux convenances is false, that I will not accommodate myself to any thing mean that I will not be the Tool of Mistresses, Cornis Cronies, and the Understrappers of Mistresses and Cronies is determined as the Destinies. That they place confidence in Monsr Fra. is not true. It is Mr Chaumont they confide in.
As to their Spies, if they observe accurately like astronomers and record faithfully, they will destribe a Portrait of a Life and Conversation that deserves the Imitation of their Masters.
But my Friend, to lay aside all these minute observations, have I not Reason to abound in my own sense? When I reflect, that these their Little Miffs, are occasioned wholly, by my pointing out to them and earnestly soliciting for three Years together, a System of Policy and military operations, which they are this moment carrying into Execution with tryumphant Success. A System which if they had adopted three years ago, when I pointed it out to them in Writings which will remain and Speak for themselves and in Conversations which will not be forgotten, Charlestown had been saved, Virginia had been Saved as well as the Carolinas from all the Ravages, and the Allies would have been two years ago in as good a situation as they are now. I wish you had seen the whole Chain of a Correspondence of which you have seen some Links. You have seen enough however, to be Sensible that they are piqued at their own Impolicy in neglecting so long a Plan they have been obliged to adopt at last, and that my Letters have reduced to Writing, and to Documents of History their Impolicy for a long time and their Wisdom at last.
It is very true that Seeing as I did, the best Plans neglected for year after year Plans which had been laid before them, and Supported with irresistable Demonstrations. Plans which were not only presented to them in Writing by me, and my Colleagues but urged upon them at my desire by Numbers of their own Courtiers, Seeing at the same time Charleston lost, the two Carolinas and Virginia likely to be ravaged and the blood of my Countrymen flowing like Water, merely because they would not hearken to reason,—after this I confess I felt little personal Concern about preserving their good Humour, and being ill treated in a Letter by a Minister umbone repellebatur umbo.
This Minister is the only one, between whom and me, there every passed a severe Word in Conversation or in Writing—nor had I ever an unkind word that I remember from any body else in France. It is this Minister alone and his Confidents that I mean in this Letter.
However all this is blown over, and let it be forgotten. I am now in high Confidence, with this Minister and, with the french Minister here. Let therefore all be forgotten. Your own Prudence will dictate, the necessary cautions about this Letter.
I thank you for your Care in sending me Receipts from the Prisoners. The next time I send a Bill it shall not have Upon it the Name, which gives so much offence to Friends, Foes, Allies Ennemies and all. But it will outlive all these little offences.
Pray put me into a Safe Way of Writing to your Friends at Madrid. I am determined to find a Secret and Safe Way if possible.
I wish the French Court would, adopt the Resolution to send all the supplies of Cloathing Arms &c themselves, or grant Money, for Congress to draw Bills for only. As long as American Ministers, Consuls, or Agents have Money to lay out in France, there will always be, Jealousies Envys and Questions about Confidence, that have no Relation to Merit.
